         Case 3:20-cv-04423-JCS Document 17 Filed 07/13/20 Page 1 of 3



     George A. Zelcs (pro hac vice)
 1     gzelcs@koreintillery.com
     Randall P. Ewing, Jr. (pro hac vice)
 2     rewing@koreintillery.com
     Ryan Z. Cortazar (pro hac vice)
 3     rcortazar@koreintillery.com
     KOREIN TILLERY, LLC
 4   205 North Michigan, Suite 1950
     Chicago, IL 60601
 5   Telephone: (312) 641-9750
     Facsimile: (312) 641-9751
 6
     Stephen M. Tillery (pro hac vice)
 7     stillery@koreintillery.com
     Steven M. Berezney, CA Bar #329923
 8     sberezney@koreintillery.com
     Michael E. Klenov, CA Bar #277028
 9     mklenov@koreintillery.com
     Carol O’Keefe (pro hac vice)
10     cokeefe@koreintillery.com
     KOREIN TILLERY, LLC
11   505 North 7th Street, Suite 3600
     St. Louis, MO 63101
12   Telephone: (314) 241-4844
     Facsimile: (314) 241-3525
13
   Joshua Irwin Schiller, CA Bar #330653            Philip C. Korologos (pro hac vice)
14   jischiller@bsfllp.com                            pkorologos@bsfllp.com
   BOIES SCHILLER FLEXNER LLP                       BOIES SCHILLER FLEXNER LLP
15 44 Montgomery St., 41st Floor                    55 Hudson Yards, 20th Floor
   San Francisco, CA 94104                          New York, NY 10001
16 Telephone: (415) 293-6800                        Telephone: (212) 446-2300
   Facsimile: (415) 293-6899                        Facsimile: (212) 446-2350
17
   Attorneys for Maria Schneider and
18 Pirate Monitor, LTD

19
                                     UNITED STATES DISTRICT COURT
20
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
21
   MARIA SCHNEIDER and PIRATE                      CASE NO. 5:20-cv-4423
22
   MONITOR LTD, individually and on behalf of
23 all others similarly situated;                  RULE 7.1 CORPORATE DISCLOSURE
                                                   STATEMENT AND CIVIL L.R. 3-15
24                    Plaintiffs,                  CERTIFICATION

25           vs.

26 YOUTUBE, LLC; GOOGLE LLC; and
   ALPHABET INC.;
27
             Defendants.
28
             RULE 7.1 CORPORATE DISCLOSURE STATEMENT AND CIVIL L.R. 3-15 CERTIFICATION
        Case 3:20-cv-04423-JCS Document 17 Filed 07/13/20 Page 2 of 3




 1           Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Pirate Monitor LTD, by and through

 2 the undersigned counsel, certifies that Pirate Monitor LTD is a privately held company owned 100%

 3 by a single individual shareholder, and identifies no parent corporations or publicly held corporations

 4 that own 10% or more of Pirate Monitor LTD’s stock.

 5           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named

 6 parties and the sole, 100% individual owner of Pirate Monitor LTD, there is no such interest to

 7 report.

 8 Dated: July 13, 2020                                     Respectfully submitted,

 9
                                                            /s/ Steven M. Berezney
10                                                          George A. Zelcs (pro hac vice)
                                                            Randall P. Ewing, Jr. (pro hac vice)
11                                                          Ryan Z. Cortazar (pro hac vice)
                                                            KOREIN TILLERY, LLC
12                                                          205 North Michigan, Suite 1950
13                                                          Chicago, IL 60601
                                                            Telephone: (312) 641-9750
14                                                          Facsimile: (312) 641-9751

15                                                          Stephen M. Tillery (pro hac vice)
                                                            Steven M. Berezney, CA Bar #329923
16                                                          Michael E. Klenov, CA Bar #277028
                                                            Carol O’Keefe (pro hac vice)
17
                                                            KOREIN TILLERY, LLC
18                                                          505 North 7th Street, Suite 3600
                                                            St. Louis, MO 63101
19                                                          Telephone: (314) 241-4844
                                                            Facsimile: (314) 241-3525
20
                                                            Joshua Irwin Schiller, CA Bar #330653
21                                                          BOIES SCHILLER FLEXNER LLP
22                                                          44 Montgomery St., 41st Floor
                                                            San Francisco, CA 94104
23                                                          Phone: (415) 293-6800
                                                            Fax: (415) 293-6899
24
                                                            Philip C. Korologos (pro hac vice)
25                                                          BOIES SCHILLER FLEXNER LLP
                                                            55 Hudson Yards, 20th Floor
26
                                                            New York, NY 10001
27                                                          Phone: (212) 446-2300
                                                            Fax: (212) 446-2350
28
             RULE 7.1 CORPORATE DISCLOSURE STATEMENT AND CIVIL L.R. 3-15 CERTIFICATION
     Case 3:20-cv-04423-JCS Document 17 Filed 07/13/20 Page 3 of 3




 1                                            Attorneys for Maria Schneider and
 2                                            Pirate Monitor LTD

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       RULE 7.1 CORPORATE DISCLOSURE STATEMENT AND CIVIL L.R. 3-15 CERTIFICATION
